Digitally signed by
                                                                             Reporter of Decisions
                          Illinois Official Reports                          Reason: I attest to the
                                                                             accuracy and
                                                                             integrity of this
                                                                             document
                                  Supreme Court                              Date: 2017.04.24
                                                                             10:54:56 -05'00'




                        Blanchard v. Berrios, 2016 IL 120315




Caption in Supreme   PATRICK M. BLANCHARD, Independent Inspector General of
Court:               Cook County, Appellee, v. JOSEPH BERRIOS, Assessor of Cook
                     County, Appellant.



Docket No.           120315


Filed                December 1, 2016



Decision Under       Appeal from the Appellate Court for the First District; heard in that
Review               court on appeal from the Circuit Court of Cook County, the Hon.
                     Franklin U. Valderrama, Judge, presiding.



Judgment             Appellate court judgment affirmed.


Counsel on           Anita Alvarez, State’s Attorney, of Chicago (Donald J. Pechous, Paul
Appeal               A. Castiglione, Kent S. Ray, and Marie D. Spicuzza, Assistant State’s
                     Attorneys, of counsel), for appellant.

                     Alexander Polikoff, Special State’s Attorney, of Chicago, for
                     appellee.



Justices             JUSTICE FREEMAN delivered the judgment of the court, with
                     opinion.
                     Chief Justice Karmeier and Justices Thomas, Kilbride, Garman,
                     Burke, and Theis concurred in the judgment and opinion.
                                              OPINION

¶1       A Cook County ordinance obligates county officers to cooperate with investigations
     conducted by the Office of the Independent Inspector General (Inspector General) and to
     comply with subpoenas issued by the Inspector General. At issue in this appeal is whether that
     ordinance is constitutional as applied to Joseph Berrios, in his official capacity as the assessor
     of Cook County (the Assessor). The circuit court of Cook County determined that the
     ordinance is constitutional as applied to the Assessor and entered summary judgment granting
     declaratory and other relief in favor of the Inspector General. The appellate court affirmed.
     2015 IL App (1st) 142857. For the reasons that follow, we affirm the judgment of the appellate
     court.

¶2                                        BACKGROUND
¶3       In 2007, the Cook County Board of Commissioners (Board) created the Inspector
     General’s office and invested it with certain duties. Cook County Code of Ordinances § 2-281
     et seq. (approved July 31, 2007) (hereinafter the IG Ordinance). The stated purpose of the
     Inspector General’s office is to “detect, deter and prevent corruption, fraud, waste,
     mismanagement, unlawful political discrimination or misconduct in the operation of County
     government.” Id. § 2-283. To accomplish this stated purpose, the Inspector General’s office is
     charged with investigating such wrongdoing in the operations of county government,
     including those of “separately elected County officials.” Id. § 2-284(2). In the course of its
     investigations, the Inspector General’s office may request information from and conduct
     interviews under oath with county officials and may issue subpoenas requesting documents or
     testimony that are enforceable in the circuit court of Cook County. Id. §§ 2-284(4), 2-286.
¶4       All county departments, employees, and elected officials have a duty to cooperate with
     investigations initiated by the Inspector General’s office pursuant to the IG Ordinance. Id.
     § 2-285(d). It is a violation of the IG Ordinance to interfere with, obstruct, or attempt to
     interfere with or obstruct an investigation conducted by the Inspector General. Id.
     § 2-291(a)(2).
¶5       If an investigation by the Inspector General’s office results in information indicating
     wrongful conduct, the Inspector General is obligated to “prepare confidential reports and make
     recommendations for corrective action.” Id. § 2-284(5). Yet the ordinance does not authorize
     the Inspector General to implement any such recommendations or otherwise interfere with the
     operations of county departments, including those of separately elected officials, nor does it
     confer prosecutorial power on the Inspector General. In the event the Inspector General
     determines or suspects that possible criminal conduct has occurred, he or she is authorized
     “[t]o notify the State’s Attorney or other appropriate law enforcement authority *** and to
     promptly tender to such authorities any evidence or information which has been obtained.” Id.
     § 2-284(6).
¶6       In 2012, the Inspector General initiated an investigation into the circumstances
     surrounding the grant of two homeowner’s exemptions to an employee of the Assessor’s
     office. See 35 ILCS 200/15-175 (West 2014). As part of the investigation, the Inspector
     General sent a written request to the Assessor’s office seeking information and documents
     relating to the homeowner’s exemptions granted by the Assessor’s office. The Assessor


                                                 -2-
       refused to provide the requested information and advised the Inspector General that the
       documents could be obtained by submission of a request under Illinois’s Freedom of
       Information Act (FOIA) (5 ILCS 140/1 et seq. (West 2014)).
¶7         Thereafter, the Inspector General served a subpoena on the Assessor’s office, seeking the
       documents that were the subject of the written request as well as the personnel file of the
       employee who received the exemptions. The Assessor objected to the subpoena based on the
       assertion that the Inspector General lacked authority to issue subpoenas to elected county
       officers such as the Assessor. In addition, the Assessor stated that the information and
       documents sought by the subpoena could be provided only in response to a FOIA request. The
       Inspector General subsequently served a second subpoena upon the Assessor’s office, which
       was identical to the first in all respects except for the date. The Assessor again objected on the
       ground that the Inspector General lacked authority to subpoena information from elected
       county officers.
¶8         The Inspector General then brought an action against the Assessor seeking a declaratory
       judgment that the Assessor is obligated to cooperate with the Inspector General’s investigation
       and to comply with the subpoena issued during the course of that investigation. The Inspector
       General also sought an order directing the Assessor to comply with the previously issued
       subpoena.
¶9         The Assessor did not dispute the factual allegations set forth in the Inspector General’s
       amended complaint, and both parties moved for summary judgment on the legal question of
       whether the IG Ordinance’s imposition of the duty to cooperate with the Inspector General’s
       investigation and comply with subpoenas issued as part of an investigation is constitutional as
       applied to the Assessor. Upon consideration of the parties’ cross-motions for summary
       judgment, the circuit court determined that the ordinance is constitutional as applied to the
       Assessor. Accordingly, the court entered summary judgment in favor of the Inspector General
       and ordered the Assessor to produce the materials subpoenaed by the Inspector General.
¶ 10       The appellate court affirmed the judgment of the circuit court, holding that the Board
       validly exercised its home rule authority when it enacted the IG Ordinance and granted the
       Inspector General the power to investigate suspected misconduct by elected county officers
       and to issue subpoenas to aid in such investigations. 2015 IL App (1st) 142857, ¶¶ 11-13, 15,
       18. The appellate court also rejected the Assessor’s arguments that the provisions of the IG
       Ordinance infringed on the authority of the State’s Attorney to convene grand juries and
       prosecute crimes. Id. ¶ 16. The Assessor filed a petition for leave to appeal (Ill. S. Ct. R. 315
       (eff. Jan. 1, 2015)), which we granted.

¶ 11                                           ANALYSIS
¶ 12       As noted above, the circuit court entered summary judgment in favor of the Inspector
       General. Summary judgment is appropriate where “the pleadings, depositions, and admissions
       on file, together with the affidavits, if any, show that there is no genuine issue as to any
       material fact and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS
       5/2-1005(c) (West 2014). The circuit court’s ruling was based on the conclusion that the IG
       Ordinance does not violate the bounds of the county’s authority under the 1970 Constitution.
       Our review of this legal determination is de novo. Village of Chatham v. County of Sangamon,
       216 Ill. 2d 402, 410 (2005).


                                                   -3-
¶ 13       On appeal, the Assessor asserts that the Board exceeded its constitutional authority by
       enacting the IG Ordinance, which imposed a duty on elected county officials to cooperate with
       an investigation by the Inspector General and to comply with subpoenas issued as part of such
       an investigation. The Inspector General argues that the circuit and appellate courts correctly
       held that enactment of the IG Ordinance was a proper exercise of the Board’s constitutional
       authority.
¶ 14       In assessing the validity of a local ordinance, courts apply the same standards that govern
       the construction of statutes. Napleton v. Village of Hinsdale, 229 Ill. 2d 296, 306 (2008). Like
       statutes, local ordinances are presumed constitutional, and the burden of rebutting that
       presumption is on the party challenging the ordinance’s validity to clearly demonstrate a
       constitutional violation. Id. A reviewing court will uphold the constitutionality of an ordinance
       when reasonably possible. Id. at 306-07.
¶ 15       In this case, the Assessor’s challenge of the validity of the IG Ordinance implicates
       sections 4(c), 4(d), and 6(a) of article VII of the Illinois Constitution and requires us to
       determine the scope and interrelationship of those sections as they relate to the ordinance. Ill.
       Const. 1970, art. VII, §§ 4(c), (d), 6. These determinations present questions of constitutional
       interpretation.
¶ 16       The interpretation of constitutional provisions is governed by the same general principles
       that apply to statutes. Walker v. McGuire, 2015 IL 117138, ¶ 16. In construing a constitutional
       provision, our primary goal is to ascertain and give effect to the common understanding of the
       citizens who adopted it, and courts look first to the plain and generally understood meaning of
       the words used. Id. “ ‘Where the language of a constitutional provision is unambiguous, it will
       be given effect without resort to other aids for construction.’ ” Id. (quoting Kanerva v. Weems,
       2014 IL 115811, ¶ 36). If doubt as to the meaning of a provision exists after the language has
       been considered, it is appropriate to consult the drafting history of the provision, including the
       debates of the delegates to the constitutional convention. Id. It is also “proper to consider
       constitutional language ‘in light of the history and condition of the times, and the particular
       problem which the convention sought to address.’ ” Kanerva, 2014 IL 115811, ¶ 36 (quoting
       Client Follow-Up Co. v. Hynes, 75 Ill. 2d 208, 216 (1979)).
¶ 17       Article VII of the 1970 Constitution governs local governmental units, and section 4 of that
       article addresses county officers. Ill. Const. 1970, art. VII, § 4. Section 4(c) provides, in
       relevant part, as follows:
               “Each county shall elect a sheriff, county clerk and treasurer and may elect or appoint a
               coroner, recorder, assessor, auditor and such other officers as provided by law or by
               county ordinance. *** Any office may be created or eliminated and the terms of office
               and manner of selection changed by county-wide referendum. Offices other than
               sheriff, county clerk and treasurer may be eliminated and the terms of office and
               manner of selection changed by law. Offices other than sheriff, county clerk, treasurer,
               coroner, recorder, assessor and auditor may be eliminated and the terms of office and
               manner of selection changed by county ordinance.” Ill. Const. 1970, art. VII, § 4(c).
       Section 4(d) of the local government article states as follows:
               “County officers shall have those duties, powers and functions provided by law and
               those provided by county ordinance. County officers shall have the duties, powers or



                                                   -4-
               functions derived from common law or historical precedent unless altered by law or
               county ordinance.” Ill. Const. 1970, art. VII, § 4(d).
       Pursuant to this section, the sources of the duties, powers, and functions of county officers are
       statutes and county ordinances, as well as common-law and historical precedent, unless altered
       by statute or county ordinance. See ILCS Ann., Ill. Const. 1970, art. VII, § 4(d), Constitutional
       Commentary, at 254 (Smith-Hurd 2006).
¶ 18       Further, the Counties Code provides that “[n]o county board may alter the duties, powers
       and functions of county officers that are specifically imposed by law,” but the county board
       “may alter any other duties, powers or functions or impose additional duties, powers and
       functions upon county officers.” 55 ILCS 5/5-1087 (West 2014).
¶ 19       These constitutional and statutory provisions explicitly permit the imposition of new,
       additional duties on elected county officers by enactment of a county ordinance. The Assessor
       does not dispute this point. He contends, however, that the IG Ordinance did not simply
       impose new duties. Rather, he asserts, the ordinance improperly stripped him of the ability to
       supervise the operation of his office and its employees without interference from or regulation
       by the Inspector General. According to the Assessor, the IG Ordinance is unconstitutional
       because the Board cannot eliminate that power or transfer any of his supervisory authority to
       another county officer. This contention is without merit.
¶ 20       First, it must be noted that the Assessor has not cited any constitutional or statutory
       provision specifically granting him the power to operate and supervise his office free from any
       oversight or investigation by another county officer. Therefore, if such a power exists, it
       derives from common-law or historical precedent. In support of his claim, the Assessor cites to
       People ex rel. Walsh v. Board of Commissioners, 397 Ill. 293, 301-02 (1947), for the
       proposition that a legislative body cannot strip an elected county officer of his “time honored
       and common law functions.”1 Relying on Walsh, the Assessor argues that a county ordinance
       cannot modify the duties of an elected county officer in a manner that alters or eliminates the
       historical powers of supervision over the operation and employees of his office.
¶ 21       Yet the Assessor’s argument fails to recognize that the language of section 4(d) expressly
       allows for the alteration of a common-law or historical power by enactment of a county
       ordinance. Ill. Const. 1970, art. VII, § 4(d). Indeed, this provision was adopted to modify the
       ruling in Walsh. See 4 Record of Proceedings, Sixth Illinois Constitutional Convention
       3290-92; see also ILCS Ann., Ill. Const. 1970, art. VII, § 4(d), Constitutional Commentary, at
       254 (Smith-Hurd 2006) (stating that “[s]ubsection 4(d) is intended to modify the ruling in
       People ex rel. Walsh v. Board of Comm’rs of Cook County [citation] that [c]onstitutional
       county officers have the common law powers historically attributed to their offices, and that
       such powers may not be limited by statute”).
¶ 22       Therefore, even assuming that under common law an elected county officer is vested with
       the power to perform his duties without any oversight by another county officer, the terms of

           1
            The Assessor also relies on Fairbank v. Stratton, 14 Ill. 2d 307, 311-12 (1958), for the same
       general proposition. However, Fairbank involved the powers and duties of the State Treasurer, which
       are not addressed in article VII, the local government article of the 1970 Constitution, or section 5-1087
       of the Counties Code. Therefore, Fairbank has no particular application here and does not bolster the
       Assessor’s argument.

                                                       -5-
       section 4(d) specifically authorize modification of that power by county ordinance.
       Accordingly, nothing in section 4 of article VII poses an obstacle to the enactment of the IG
       Ordinance or its requirements that elected county officers, including the Assessor, cooperate
       with investigations initiated by the Inspector General and comply with subpoenas issued as
       part of such investigations.
¶ 23        However, the fact that section 4(d) expressly permits the imposition of additional duties on
       county officers does not end our inquiry because the authority granted under section 4(d)
       cannot be enforced in a manner that would violate another provision of our constitution. In
       construing constitutional provisions, “it is incumbent upon the court to give meaning to every
       section and clause of the instrument.” Oak Park Federal Savings & Loan Ass’n v. Village of
       Oak Park, 54 Ill. 2d 200, 203 (1973). When different parts of the constitution appear to
       conflict, it is our duty to harmonize them, if practicable. Id. One provision will not be allowed
       to defeat another if a reasonable construction will permit them to stand together. Id.
¶ 24        The Assessor contends that enforcement of the terms of section 4(d) in this case would
       conflict with the home rule article of the constitution. Therefore, we consider the scope of the
       county’s home rule authority granted under section 6 of article VII of the 1970 Constitution, as
       it applies to the IG Ordinance.
¶ 25        In recent years, this court has repeatedly recognized that the adoption of the home rule
       article as part of the 1970 Constitution “drastically altered” the balance of power between our
       state and local governments, giving local governments greater autonomy. City of Chicago v.
       StubHub, Inc., 2011 IL 111127, ¶ 18; see also Schillerstrom Homes, Inc. v. City of Naperville,
       198 Ill. 2d 281, 286-87 (2001); City of Evanston v. Create, Inc., 85 Ill. 2d 101, 107 (1981)
       (citing 4 Record of Proceedings, Sixth Illinois Constitutional Convention 3024). The shift in
       the balance of power away from State dominance and in favor of home rule is premised on the
       understanding that problems affecting units of local government and their residents should be
       addressed with solutions tailored to meet those local needs. Palm v. 2800 Lake Shore Drive
       Condominium Ass’n, 2013 IL 110505, ¶ 29; Schillerstrom Homes, Inc., 198 Ill. 2d at 286;
       Kalodimos v. Village of Morton Grove, 103 Ill. 2d 483, 502 (1984).
¶ 26        Section 6(a) of article VII provides as follows:
                “Except as limited by this Section, a home rule unit may exercise any power and
                perform any function pertaining to its government and affairs including, but not limited
                to, the power to regulate for the protection of the public health, safety, morals and
                welfare; to license; to tax; and to incur debt.” Ill. Const. 1970, art. VII, § 6(a).
       This provision was drafted with the intent to give home rule units “ ‘the broadest powers
       possible’ ” under the constitution. StubHub, 2011 IL 111127, ¶ 18 (quoting Scadron v. City of
       Des Plaines, 153 Ill. 2d 164, 174 (1992)). In addition, section 6(m) states that “[p]owers and
       functions of home rule units shall be construed liberally.” Ill. Const. 1970, art. VII, § 6(m).
¶ 27        Although certain areas of local concern are identified, the basic grant of home rule power
       set forth in section 6(a) is deliberately broad and imprecise as a means of affording great
       flexibility. City of Evanston, 85 Ill. 2d at 107. As recognized by the framers, the task of further
       interpretation of that intentionally imprecise language has fallen to the judicial branch.
       StubHub, 2011 IL 111127, ¶ 19 (citing 4 Record of Proceedings, Sixth Illinois Constitutional
       Convention 3052).



                                                    -6-
¶ 28       The phrase “ ‘pertaining to’ ” in section 6(a) created a “ ‘general and uncertain
       limitation’ ” on the power of local governments. StubHub, 2011 IL 111127, ¶ 21 (quoting
       David C. Baum, A Tentative Survey of Illinois Home Rule (Part I): Powers and Limitations,
       1972 U. Ill. L.F. 137, 152. However, section 6 as a whole was intended to prevent implied
       preemption, or preemption by judicial interpretation. Id. (citing Baum, supra, at 154). To
       further the constitutional design, courts should limit home rule powers through interpretation
       of the “ ‘pertaining to’ ” language “ ‘only in the clearest cases of oppression, injustice, or
       interference by local ordinances with vital state policies.’ ” Id. ¶ 22 (quoting Baum, supra, at
       156-57).
¶ 29       In explaining the appropriate analysis under section 6(a), this court has stated:
                    “ ‘Whether a particular problem is of statewide rather than local dimension must be
                decided not on the basis of a specific formula or listing set forth in the Constitution but
                with regard for the nature and extent of the problem, the units of government which
                have the most vital interest in its solution, and the role traditionally played by local and
                statewide authorities in dealing with it.’ ” Id. ¶ 24 (quoting Kalodimos v. Village of
                Morton Grove, 103 Ill. 2d 483, 501 (1984)).
       The mere existence of comprehensive state regulation is insufficient to preclude the exercise of
       home rule by a local governmental entity. Id. ¶ 25; Kalodimos, 103 Ill. 2d at 502. Instead,
       courts will “declare a subject off-limits to local government control only where the state has a
       vital interest and a traditionally exclusive role.” StubHub, 2011 IL 111127, ¶ 25.
¶ 30       Therefore, our threshold inquiry requires that we examine the nature and extent of the
       problem sought to be remedied by the IG Ordinance. The Assessor argues that “the operation
       of the Assessor’s office and allegations of wrongdoing in that office do not pertain to the
       County’s government and affairs.” In support, the Assessor relies on Chicago Bar Ass’n v.
       County of Cook, 102 Ill. 2d 438 (1984), which considered the validity of a county ordinance
       that altered the number of commissioners on the county board of tax appeals and the procedure
       by which the board made its decisions as to the assessment of property taxes. Id. at 439-40. In
       concluding that the ordinance exceeded the county’s home rule authority, this court held that
       the assessment of property for tax purposes does not pertain to the county’s government and
       affairs under section 6(a). Id. at 440-41.
¶ 31       We reject the Assessor’s argument as fundamentally flawed because it mischaracterizes
       the nature of the problem addressed by the IG Ordinance. There is nothing in the language of
       the ordinance that relates to the assessment of property for tax purposes. None of its provisions
       attempt to alter or interfere with the performance of the Assessor’s duties or the day-to-day
       functions of the employees of that office. Consequently, the Assessor’s reliance on Chicago
       Bar Ass’n is misplaced.
¶ 32       As noted above, the ordinance created the Inspector General’s office, the stated purpose of
       which is to “detect, deter and prevent corruption, fraud, waste, mismanagement, unlawful
       political discrimination or misconduct in the operation of County government.” IG Ordinance
       § 2-283. The achievement of this goal falls within the police power granted to home rule units
       “to regulate for the protection of the public health, safety, morals and welfare.” Ill. Const.
       1970, art. VII, § 6(a); see generally City of Evanston, 85 Ill. 2d at 115.
¶ 33       In addition, it is clear that Cook County has an interest in discovering and averting
       corruption, fraud, waste, mismanagement, unlawful political discrimination, or misconduct in

                                                     -7-
       all county offices. The Assessor’s office is funded through an annual budgetary allocation of
       Cook County funds authorized by a Board resolution. 55 ILCS 5/6-24001 (West 2014). As the
       manager of county funds and business, the Board is accountable to the public for the overall
       operation of county government. Loop Mortgage Corp. v. County of Cook, 291 Ill. App. 3d
       442, 447 (1997) (citing Heller v. County Board, 71 Ill. App. 3d 31, 38 (1979)). Preserving the
       integrity and efficient operation of its offices is a charge that lies with the county and the
       Board, as manager of all county business. The IG Ordinance provides the county with the
       means of addressing possible corruption, fraud, and other specified types of malfeasance
       within its offices. Therefore, the problem sought to be remedied by the IG Ordinance is local in
       nature.
¶ 34       We next consider whether the county or the State has the most vital interest in solving the
       problem identified by the IG Ordinance. The Assessor contends that the regulation of
       applications for a homeowner’s exemption is a matter of vital State policy relating to the
       taxation of real estate throughout the State. Again, we observe that the Assessor’s contention is
       premised on a mischaracterization of the IG Ordinance and the problem it is designed to
       address—the ordinance does not relate to the taxation of real estate or the regulation of
       homeowner’s exemption applications.
¶ 35       In addition, the mere existence of State interest and activity in a particular subject matter is
       insufficient to preclude home rule activity. City of Evanston, 85 Ill. 2d at 113. Therefore,
       although the Property Tax Code tasks the Department of Revenue with general supervision
       over the assessment of real estate in Illinois (35 ILCS 200/8-5 (West 2014)), that fact does not
       demonstrate a vital interest in maintaining the integrity and efficiency of a county office such
       as the Assessor’s. The Assessor has not pointed to any statutory provisions that reflect a
       statewide interest in detecting corruption and fraud in county offices. As noted above, Cook
       County has the most vital interest in preserving the integrity and efficient operation of its
       offices. The IG Ordinance furthers that interest by allowing the Inspector General to
       investigate possible corruption, fraud, and other types of malfeasance.
¶ 36       Lastly, we address the role traditionally played by local and statewide authorities in dealing
       with the problem of possible corruption, fraud, waste, and the other types of malfeasance
       identified in the ordinance. The Assessor points to certain provisions in the Property Tax Code
       that relate to the assessment of property for tax purposes and the Department of Revenue’s
       responsibility for general oversight of that governmental function. Based on these provisions,
       the Assessor contends that the State has had a more traditional role in determining whether a
       homeowner’s exemption was properly awarded. Yet again, we note that the subject matter of
       the IG Ordinance has nothing to do with the granting of homeowner’s exemptions. The
       ordinance does not speak to the operation of the Assessor’s office or the supervision of its
       employees, nor does it impact the manner in which decisions regarding the granting of
       homeowner’s exemptions are made. The statutory provisions cited by the Assessor do not
       specifically authorize the Department of Revenue to initiate investigations as to possible
       corruption, fraud, waste, mismanagement, unlawful political discrimination, or misconduct
       within a county assessor’s office. Consequently, the Department of Revenue’s responsibility
       for general oversight regarding property assessment does not indicate that the State has had a
       traditional role in detecting and deterring the types of misconduct addressed in the IG
       Ordinance. Based upon consideration of all of the above factors, we conclude that the subject
       of the IG Ordinance pertains to the government and affairs of Cook County.

                                                    -8-
¶ 37        In urging a different result, the Assessor challenges the validity of the IG Ordinance on
       several other grounds that do not fall directly within our analysis of the “pertaining to”
       language in section 6(a) of article VII of the constitution. First, the Assessor claims that the
       ordinance is unconstitutional because the Inspector General is not a law enforcement officer
       and because the Board lacks authority to grant the Inspector General the power to issue
       subpoenas. This claim does not defeat the county’s exercise of home rule power to enact the
       ordinance.
¶ 38        It is undisputed that the Inspector General is not a law enforcement officer. Indeed, the IG
       Ordinance specifically provides that if an investigation results in information indicating
       wrongful conduct, the Inspector General is to “prepare confidential reports and make
       recommendations for corrective action.” IG Ordinance § 2-284(5). If the Inspector General
       determines or suspects that possible criminal conduct has occurred, he has authority “[t]o
       notify the State’s Attorney or other appropriate law enforcement authority *** and to promptly
       tender to such authorities any evidence or information which has been obtained.” Id.
       § 2-284(6). The fact that the Inspector General is not a law enforcement officer has no direct
       bearing on whether the IG ordinance is a valid exercise of home rule power.
¶ 39        Because Cook County is a home rule unit, it is invested with the same sovereign power as
       the state government, except where explicitly limited by the legislature. StubHub, 2011 IL
       111127, ¶¶ 21-25. The Assessor acknowledges that the Board could grant subpoena power to a
       commission or committee, but he offers no constitutionally sound reason why such power
       cannot be granted to the Inspector General.2 Consequently, Cook County can exercise its
       home rule authority by investing subpoena power in the Inspector General, a commission, or a
       committee in the same way that the legislature can grant such power to a State commission or
       agency.
¶ 40        Next, we consider the Assessor’s claim that, because the office of the assessor of Cook
       County is elected, that office is “separate” from Cook County for purposes of determining
       home rule authority under section 6(a) of the constitution. We do not agree because acceptance
       of the Assessor’s argument requires that we reject the clear language and structure of the local
       government article of the constitution.
¶ 41        As set forth in section 1 of article VII, the constitution recognizes several different types of
       units of local government: counties, municipalities, townships, special districts, and units
       designated by law as having limited governmental powers. Ill. Const. 1970, art. VII, § 1.
       Nothing in that section indicates that the assessor of Cook County is on equal footing with the
       county or the other units of local government specified therein. Also, by its terms, the 1970
       Constitution recognizes three categories of State and local government in Illinois: the State and
       its agencies, units of local government, and school districts. See ILCS Ann., Ill. Const. 1970,

           2
             We note that the Assessor cites Appeal Board of the Department of Environmental Control v.
       United States Steel Corp., 48 Ill. 2d 575, 577-79 (1971), for the proposition that, absent a grant of
       authority from the legislature or the constitution, a unit of local government does not have the authority
       to issue subpoenas. However, as the Assessor acknowledges, this case applied “Dillon’s rule,” which
       embodied the principle that a municipality has only those powers that the legislature has expressly
       granted to it. This principle was abandoned when the 1970 Constitution went into effect. Indeed, the
       abrogation of “Dillon’s rule” was the whole point of the new home rule provision. See 4 Record of
       Proceedings, Sixth Illinois Constitutional Convention 3038-39.

                                                       -9-
       art. VII, § 1, Constitutional Commentary, at 241 (Smith-Hurd 2006). The Assessor’s office
       must be a part of some category of government. The Assessor does not argue that his office is
       part of the State or any of its agencies, such as the Department of Revenue, and it is obvious
       that his office is not part of a school district. Thus, the Assessor’s office is a part of Cook
       County, the unit of local government from which he is elected and for which he and the
       employees of that office perform their functions and duties.
¶ 42        The Assessor also cites the decisions in County of Cook v. Village of Bridgeview, 2014 IL
       App (1st) 122164, County of Cook v. Village of Rosemont, 303 Ill. App. 3d 403 (1999), and
       City of Highland Park v. County of Cook, 37 Ill. App. 3d 15 (1975), for the proposition that a
       home rule unit cannot enact legislation that pertains to the government and affairs of “another
       public body.” (Emphasis in original.) In each of these cases, our appellate court invalidated
       local ordinances that had an extraterritorial impact on other units of local government. Village
       of Bridgeview, 2014 IL App (1st) 122164, ¶¶ 16-18, 21; Village of Rosemont, 303 Ill. App. 3d
       at 408-10; City of Highland Park, 37 Ill. App. 3d at 25-26. In the Assessor’s view, the holdings
       of these cases apply to the circumstances presented here and are not limited to cases involving
       an ordinance that impacts another unit of local government. We do not agree. Although their
       holdings do not expressly limit their applicability, the decisions in these cases were premised
       on the fact that the local ordinances affected another unit of local government and resulted in
       an extraterritorial impact. The factual and legal circumstances underlying the analysis in these
       cases cannot be divorced from their judgments.
¶ 43        The Assessor further claims that this court’s decisions in Carver v. Sheriff of La Salle
       County, 203 Ill. 2d 497 (2003), and Moy v. County of Cook, 159 Ill. 2d 519 (1994), demonstrate
       that the IG Ordinance cannot be applied to his office because it is not a part of county
       government. The Assessor’s reliance on Carver and Moy is misplaced. The analysis and
       judgments in Carver and Moy focused on the questions of indemnification of a “local public
       entity” under the Local Governmental and Governmental Employees Tort Immunity Act (745
       ILCS 10/1-101 et seq. (West 2000)) and the determination of whether a person is an
       “employee” for purposes of imposing vicarious tort liability under the doctrine of respondeat
       superior. See Carver, 203 Ill. 2d at 506-07, 515-16; Moy, 159 Ill. 2d at 523-25, 527-30. In
       those contexts, the question of employment status is critical in determining liability. Although
       the Assessor cannot be considered an “employee” of the county because he is an elected
       officer, that fact is not relevant for purposes of determining whether an ordinance falls within
       the grant of home rule power under section 6(a) of the constitution. Accordingly, Carver and
       Moy do not govern here.
¶ 44        In sum, the IG Ordinance adopted by the Cook County Board of Commissioners, which
       imposed a duty on all county officials including elected officers to cooperate with
       investigations conducted by the Inspector General and to comply with subpoenas issued by the
       Inspector General as part of such investigations, is constitutional as applied to the Assessor.
       Accordingly, the circuit and appellate courts correctly held that the Assessor is bound by those
       duties and must comply with the subpoena issued by the Inspector General.




                                                  - 10 -
¶ 45                                     CONCLUSION
¶ 46   For the foregoing reasons, the judgment of the appellate court is affirmed.

¶ 47   Appellate court judgment affirmed.




                                              - 11 -